 In the Matter Of LINCOLN ENGINEERING COMPANYandLOCAL No. 691,UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONS and NATURAL BRIDGEWORKERS BENEFIT ASSOCIATION, PARTY TO THE CONTRACTCaseNo. C-1544.Decided May 2, 1940Lubricating Equipment Manufacturing and Distributing Industry-Settlement:stipulation providing for compliance withthe Act,including disestablishment ofcompany-dominated union-Order:entered on stipulation.Mr. Thurrlow Smoot,for the Board.Mr. David F. Crossen,of St. Louis, Mo., for the respondent.Mr. Delmond Garst,of St. Louis, Mo., for the Union.Mr. Richard D. Hatton, Jr.,of St. Louis, Mo., for the Association.Mr. John Green,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEA charge and an amended charge having been duly filed by LocalNo. 691, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Fourteenth Region (St. Louis, Missouri),issued its complaint, dated March 20, 1940, alleging that LincolnEngineering Company, St. Louis, Missouri, herein called the re-spondent, has engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and of theaccompanying notice of hearing were duly served upon the respond-ent, upon the Union, and upon Natural Bridge Workers BenefitAssociation, herein called the Association.With respect to the unfair labor practices, the complaint alleges,in substance, that the respondent (1) on or about April'1937 insti-gated, promoted, and assisted in the formation of a labor organiza-23 N. L.R. B., No. 89.511 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDlion among its employees known as the Employes RepresentationPlan, hereinafter called the Plan, and dominated, controlled, andinterfered with the administration thereof,' and contributed financialaid and other support thereto; (2) on or about October 11, 1939,instigated, promoted, and assisted the formation of the Association,and at all times thereafter has dominated, controlled, interferedwith, and contributed financial and other support to the administra-tion of the Association, and entered into a contract with the Associa-tion granting it sole bargaining rights for all its employees in theSt. Louis plant; and (3) that by the above-mentioned acts, by advis-ing, warning, and urging its employees not to join the Union, andby other acts, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.denied "generally" every allegation in said complaint," 2 and on thesame day, before any hearing was held, the respondent, the Union,the Association, and counsel for the Board entered into a stipulation,subject to the Board's approval, in settlement of the case.Thisstipulation provides as follows :It is hereby stipulated by and between Lincoln EngineeringCompany, hereinafter called the respondent, Local No. 691,United AutomobileWorkers of America, affiliated with theCongress of Industrial Organizations, by Delmond Garst, itsRegional Director, Natural Bridge Workers Benefit Association,and Thurlow Smoot, attorney for the National Labor RelationsBoard, that upon an Amended Charge duly filed by Local No.691, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations, the National Labor Rela-tionsBoard, hereinafter called the Board, by the RegionalDirector for the Fourteenth Region, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act,49 Stat. 449, hereinafter called the Act, and pursuant to ArticleII, Section 5, and Article IV, Section 1 of the National LaborRelations Board Rules and Regulations, Series 2, as amended,duly issued a Complaint and Notice of Hearing on the 20th dayofMarch, 1940.The respondent thereafter filed its Answerconsisting of a general denial of all allegations in the saidComplaint.'The allegations of the complaint with respect to the Plan,in effect, are that it is nolonger in existence.2 CompareArticleII, Section 10, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended.- LINCOLN ENGINEERING COMPANYr51IThe respondent is and has been since the 14th day of January,1910, a corporation organized under and existing by virtue ofthe laws of the State of Missouri, having its principal -officeand place of business in the City of St. Louis, State of Missouri,and is now and has been engaged at its St. Louis plant in themanufacture, production, sale and distribution of lubricatingequipment throughout the United States and foreign countries.IIThe respondent, while engaged as above described in its St.Louis plant, in the course and 'conduct of its business, for theperiod from September, 1939, through February, 1940, causedfifty-four per cent of the total of the raw materials used in themanufacture and production of lubricating equipment in its St.Louis plant to be purchased and transported in interstate com-merce from and through the states of the United States otherthan the State of Missouri to the St. Louis plant in the State ofMissouri, and for the same period of time caused approximatelyninety-six per cent of the total of the lubricating equipment manu-factured, produced and distributed by it at the St. Louis plantto be sold and transported in interstate commerce from the St.Louis plant in the State of Missouri to, into and through the statesof the United States other than the State of Missouri, all of theaforesaid constituting a continuous flow of commerce among theseveral states.The total purchases of raw materials by the re-spondent for its St. Louis plant for the said period, of timeamounted to $211,758.51.The total sales of products manufac-tured at its St. Louis plant during said period of time amountedto $888,672.32.IIIThe respondent is engaged in interstate commerce within themeaning of the National Labor Relations Act.IVLocal No. 691, United Automobile Workers of America, affili-ated .with the Congress of Industrial Organizations, hereinaftercalled the Union, and the Natural Bridge Workers Benefit Asso-ciation, hereinafter called the Association, are labor organizationswithin the meaning of Section.2 (5) of the Act.The EmployesRepresentation Plan was'a labor organization within the meaningof Section 2 (5) of the Act. 514DECISIONS OF NATIONALLABOR RELATIONS BOARDVThe Complaint is herewith amended so that the words "Benefit"and "Workers" in the caption of said Complaint are transposed,and in line 3 of Paragraph 3 of said Complaint, the words "Bene-fit" and "Workers" are transposed.VIThe respondent and the Association executed a contract, datedNovember 17, 1939.VIIThe respondent, the Union and the Association waive theirright to a hearing and to the making of Findings of Fact andConclusions of Law by the Board as set forth in Section 10 (b)and (c) of the Act.VIIIThis Stipulation, together with the pleadings in the case, maybe filed with the Chief Trial Examiner of the National LaborRelations Board at Washington, D. C., and when so filed shallconstitute the record in this case.IXUpon this Stipulation, an order may forthwith be entered bythe Board providing as follows :1.The respondent, its agents, successors, and assigns, shallcease and desist :(a)Advising, urging and warning its employees not to becomeor remain members of Local No. 691, United Automobile Workersof America, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization of their own choosing;(b)Dominating or interfering with the formation or adminis-tration of the Employes Representation Plan, or any other labororganization of its employees, or contributing financial or othersupport to any such labor organization;(c)Dominating or interfering with the administration of theNatural Bridge Workers Benefit Association, or with the forma-tion or administration of any other labor organization of itsemployees, and from contributing financial or other support tothe Natural Bridge Workers Benefit Association or any otherlabor organization of its employees; LINCOLN ENGINEERING COMPANY515(d)Recognizing the Natural Bridge Workers Benefit Asso-ciation as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labordisputes, rates of pay, wages, hours of employment and otherconditions of employment;(e)Enforcing or attempting to enforce the contract executedby the respondent and the Natural Bridge Workers Benefit Asso-ciation on November 17, 1939, or any other agreement, under-standing or arrangement entered into with the Natural BridgeWorkers Benefit Association ;(f) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their rights to self-or-ganization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in'Section 7 of the Act.2.The respondent, its agents, successors, and assigns, shall takethe following affirmative action :(a)Withdraw all recognition from the Natural Bridge WorkersBenefit Association as the representative of any of its employeesfor the purposes of dealing with the respondent concerning griev-ances, labor disputes, rates of pay, wages, hours of employmentor other conditions of employment, and completely disestablishthe Natural Bridge Workers Benefit Association as such repre-sentative.(b) Immediately post notices in the form attached hereto asAppendix "A", in conspicuous places in the St. Louis plant, andmaintain such notices for a period of sixty (60) consecutive days.3(c)Notify the Regional Director for the Fourteenth Regionin writing, within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.The respondent, the Union and the Association hereby consentto the entry by any appropriate Circuit Court of Appeals of theUnited States, upon application by the Board, of a decree en-forcing the Order of the Board.The respondent, the Union andthe Association expressly waive any right or privilege to contestthe entry of any such decree and their right to receive notice ofthe filing of an application for entry of such decree.Neither the execution of this Stipulation nor the Order of theBoard, nor the Order of the United States Circuit Court of8 Appendix A to the stipulation is identical with Appendix A to the Decision and Order(seeinfra)herein. ''55' 16DECISIONSOF NATIONALLABOR RELATIONS BOARDAppeals shall be -considered an admission that the respondentLincoln Engineering Company has violated the National LaborRelations Act.It is agreed between the parties hereto that this ,Stipulationis subject to the approval of the Board and will become -effectiveinmediately,upon .being approved by the Board.The Union agrees for it and its members that nothing whichmay have-occurred prior to the signing of this stipulation shall bethe basis of any charge or be used to support any charge againstthe respondent for violation of the Act.The Association at its regular monthly meeting on April 2,1940,by resolution duly made, seconded and adopted, was dissolved.It is further agreed and stipulated between the parties heretothat the entire agreement between the parties hereto is containedwithin the terms of this Stipulation, and there is no verbal agree-ment of any kind which changes, alters, or adds to thisStipulation.On April 19, 1940, the Board issued its order approving the fore-going stipulation and making it a part of the record in the case, and,in accordance with Article II, Section 36, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, transfer-ring the case to and continuing it before the Board for the purposeof entry of a decision and order by the Board pursuant to the provi-sions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TFIE RESPONDENTLincoln Engineering Company, a Missouri corporation having itsprincipal office and place of business in St. Louis, Missouri, is en-gaged at its St. Louis plant in the manufacture, production, sale, anddistribution of lubricating equipment throughout the United Statesand foreign countries.From September 1939 through February 1940 the respondent causedto be purchased and transported from and through States other thanthe State of Missouri 54 per cent *of the raw materials used in themanufacture and production of lubricating equipment in its St. Louisplant, the total value of such purchases amounting to $211,758.51.During the same period the respondent caused to be sold and trans-ported to, into, and through' States other than the State of Missouriapproximately 96 per cent of the lubricating equipment manufactured, LINCOLN ENGINEERING COMPANY517produced, and distributed by it at the St. Louis .plant, the total valueof such sales amounting to $888,672.32.We find that the respondent is engaged in trade, traffic, and com-merce amongthe several States, and that the activities of the respond-ent alleged in the complaint, occurring in connection with the opera-tions,of the respondent described above, have a close, intimate, 'andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free,flow of commerce.II.THE ORGANIZATIONS INVOLVEDLocal No. 691, United Automobile Workers of America, affiliatedwith the Congress of Industrial Organizations, and the NaturalBridge Workers Benefit Association are labor organizations withinthe meaning of Section 2 (5) of the Act. The Employes Representa-tion Plan was a labor organization within the meaning of Section 2 (5)of the Act.ORDERUpon the basis of the above findings of fact, the above stipulation,and the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Lincoln Engineering Com-pany, St. Louis, Missouri, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Advising, urging, and warning its employees not to become orremain members of Local No. 691, United Automobile Workers ofAmerica, affiliated with the Congress of Industrial Organizations,or any other labor organization of their own choosing;(b)Dominating or interfering with the formation or administra-tion of the Employes Representation Plan, or any other labor organi-zation of its employees, or contributing financial or other support toany such labor organization;(c)Dominating or interfering with the administration of the Nat-ural Bridge Workers Benefit Association, or with the formation oradministration of any other labor organization of its employees, andfrom contributing financial or other support to the Natural BridgeWorkers Benefit Association or any other labor organization of itsemployees;(d)Recognizing the Natural Bridge Workers Benefit Associationas the representative of any of its employees for the purpose of deal-ing with the respondent concerning grievances, llibor disputes, rates283034-41-vol 23-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pay, wages, hours of employment, and other conditions ofemployment;(e)Enforcing or attempting to enforce the contract executed bythe respondent and the Natural Bridge Workers Benefit Associationon November 17, 1939, or any other agreement, understanding, or,arrangement entered into with the Natural Bridge Workers BenefitAssociation ;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action :(a)Withdraw all recognition from the Natural Bridge WorkersBenefit Association as the representative of any of its employees forthe purposes of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment, and completely disestablish the NaturalBridge Workers Benefit Association as such representative;(b) Immediately post notices in the form attached hereto as Ap-pendix A, in conspicuous places in the St. Louis plant, and maintainsuch notices for a period of sixty (60) consecutive days;(c)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.APPENDIX ANOTICEIn conformity with an order to be entered by the National LaborRelations Board, based upon a Stipulation, which did not constitutean admission that the National Labor Relations Act has been vio-lated, the Lincoln Engineering Company will cease and desist :(a)Advising, ,urging and warning its employees not to become orremain members of Local No. 691, United Automobile Workers ofAmerica, affiliated with the Congress of Industrial Organizations,or any other labor organization of their own choosing;(b)Dominating or interfering with the formation or administra-tion of the Employes Representation Plan, or any other labor organ-ization of its employees, or contributing financial or other supportto any such labor organization;(c)Dominating or interfering with the administration of theNatural Bridge Workers Benefit Association, or with the formation LINCOLN ENGINEERING COMPANY519or administration of any other labor organization of its employees,and from contributing financial or other support to the NaturalBridge Workers Benefit Association or any other labor organizationof its employees;(d) Recognizing the Natural Bridge Workers Benefit Associationas the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment and other conditions ofemployment ;(e)Enforcing or attempting to enforce the contract executed bythe respondent and the Natural Bridge Workers Benefit Associationon November 17, 1939, or any other agreement, understanding orarrangement entered into with the Natural Bridge Workers BenefitAssociation;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.The Lincoln Engineering Company will take the following affirm-ative action :(a)Withdraw all recognition from the Natural Bridge WorkersBenefit Association as the representative of any of its employees forthe purposes of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment or otherconditions of employment, and completely disestablish the NaturalBridgeWorkers Benefit Association as such representative.(b)Terminate, cancel, and not give effect to all contracts, agree-ments, understandings and arrangements entered into between thecompany and the Natural Bridge Workers Benefit Association, in-cluding the contract dated November 17, 1939.(c)Post this notice in conspicuous places in the company's St.Louis plant for a period of sixty (60) consecutive days.